DETAILED ACTION

Response to Amendment
Applicant's arguments filed 3/01/21 have been fully considered but they are not persuasive.
Applicant argues that the combined Hsieh and Hwang fails to disclose selecting relay data between electronic apparatus similarity of movement direction and movement speed.  The Examiner respectfully disagrees.  Hwang discloses the data is relayed between vehicles moving in the same direction is an indication of “Move Direction Flag” (par.086). In addition of movement same direction, information such as movement speed is included (par.0106).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US Pub. 2015/0098329) in view of Hwang (US Pub. 2017/0086028).
Regarding claims 1 and 14, Hsieh discloses an electronic apparatus configured to communicate with a first wireless relay apparatus and a second wireless relay apparatus, the electronic 5apparatus comprising:

10acquire information regarding a movement direction and a movement speed of the first wireless relay apparatus (par.011 “after receiving the hello message, each of relay nodes updates …..the received hello message”); 
acquire information regarding a movement direction and a movement speed of the second wireless 15relay apparatus (par.011 “each of the relay nodes broadcasts….each of the relay nodes updates”); and 
select a relay destination of data (par.017 “the route request packet comprises a….destination field”, par.039 “transmitting data packets”) from the first wireless relay apparatus and the second wireless relay apparatus based on the movement direction and the movement speed of the electronic apparatus, the 20movement direction and the movement speed of the first wireless relay apparatus, and the movement direction and the movement speed of the second wireless relay apparatus (par.008 “each of the relay nodes has a …....a speed and a moving direction of neighbouring relay nodes”); and 
transmission circuitry configured to transmit the 25data to selected one of the first wireless relay apparatus and the second wireless relay apparatus (par.016 “when the source node wants to communicate with the destination node”, par.017 “the route request packet comprises a….destination field”, par.037-039).  
Hsieh fails to disclose the processor circuitry is configured to select said one of the first wireless relay apparatus and the second wireless relay apparatus as the 
Hwang discloses a processor (par.108 “a controller”) is configured to select said one of the first wireless relay apparatus and the second wireless relay apparatus as the relav destination based on a first similarity between the movement direction and the movement speed of the electronic apparatus and the movement direction and the movement speed of the first wireless relay apparatus, and a second similarity betweenResponse to Office ActionPage 3 Serial Number: 16/807,664the movement direction and the movement speed of the electronic apparatus and the movement direction and the movement speed of the second wireless relay apparatus (par.086, 0106 “relays accident danger…..transportation movig in the same direction….additional information such as the movement speed”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Hsieh with the above teaching of Hwang in order to implement the above tasks in the form of hardware and software as suggested by Hwang (par.0107-018) such as relay accident danger to a means of transportation behind, reliability of a received signal moving in the same direction (par.106), based on MoveDirectionFlag (par.083, 091).
Regarding claim 2, the modified Hsieh discloses the first wireless relay apparatus and the electronic apparatus are comprised in the same mobile object, and  30the second 
Regarding claim 3, the modified Hsieh discloses at least one of the information regarding the movement direction and the movement speed of the electronic 35apparatus, the information regarding the movement- 52 - direction and the movement speed of the first wireless relay apparatus, and the information regarding the movement direction and the movement speed of the second wireless relay apparatus are information generated 5based on absolute values of the movement direction and the movement speed (Hwang (par.013 “Range 50~320 meter”, par.057 “widen a distances therebetween, that is, in opposite directions”, par.086 “60 km”, fig.3 mobile#1, mobile#2, mobile#3).
Regarding claim 4, the modified Hsieh discloses at least one of the information regarding the movement direction and the movement speed of the first wireless 10relay apparatus and the information regarding the movement direction and the movement speed of the second wireless relay apparatus are information generated based on relative values of the movement direction and the movement speed with respect to the movement 15direction and the movement speed of the electronic apparatus (Hwang, par.013 “Range 50~320 meter”, par.057 “widen a distances therebetween, that is, in opposite directions”, par.086 “60 km”, fig.3 mobile#1, mobile#2, mobile#3).
Regarding claim 8, the modified Hsieh discloses a gateway, wherein the electronic apparatus is connected to a sensor (Hwang, par.008 “a sensor network”, par.095 “some or all of pieces of information on a movement……can be also transmitted”)  and data measured by the sensor are transmitted to the gateway (Hwang, 
Regarding claim 9, the modified Hsieh discloses server, wherein the gateway is configured to transmit the data measured by the sensor to the server (Hwang, par.073-074).  
Regarding claim 2510, the modified Hsieh discloses selected wireless relay apparatus, and gateway form a first wireless network, and the wireless relay apparatus other than the selected wireless relay apparatus forms a first 30wireless network different from the first wireless network (Hwang, par.080 “V2x communication with respect to each of a means of transportation of a reception side”, fig.6 element 500). 
Regarding claim 2511, the modified Hsieh discloses a fixed wireless apparatus configured to communicate with a gateway forming each of the first wireless networks 35and to be connected to the server in a communicable- 54 - manner, wherein the fixed wireless apparatus forms a second wireless network (fig. 6 element 506) different from the first wireless networks with the gateway forming each of the first 5wireless networks (fig.6 element 500).  

Allowable Subject Matter
Claims 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642